Citation Nr: 1330794	
Decision Date: 09/25/13    Archive Date: 09/30/13

DOCKET NO.  11-30 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for depression. 

2.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a left knee disorder. 

3.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for bilateral hearing loss. 

4.  Entitlement to service connection for a psychiatric disorder, to include depression and bipolar disorder. 

5.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected right knee disability. 

6.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected right knee disorder. 

7.  Entitlement to service connection for right radiculopathy. 

8.  Entitlement to service connection for a left leg disorder. 

9.  Entitlement to service connection for residuals of head injury, to include headaches. 

10.  Entitlement to service connection for seizure disorder, to include as secondary to psychiatric disorder. 

11.  Entitlement to a compensable evaluation for right knee disability.  

12.  Entitlement to a total disability rating due to individual unemployability (TDIU).   


REPRESENTATION

Appellant represented by:	Mr. Kenneth L. LaVan, Attorney at Law 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from December 1980 to March 1984. 

These matters come on appeal to the Board of Veterans Appeal (Board) from a March 2011 and April 2012 rating decisions from the Department of Veterans Affairs, Regional Office located in St. Petersburg, Florida (RO).  

In July 2012, the Veteran testified before the undersigned during a Board hearing held at the RO.  A copy of the hearing transcript has been associated with the claims folder.  The Veteran subsequently requested a Video Conference hearing in January 2013, but, in the absence of any rationale for a further hearing presented, the previous Travel Board hearing was sufficient to fulfill his right to a hearing under 38 C.F.R. § 20.700(a) (2012).  

The Veteran has submitted a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability.  In addition, during the 2012 Travel Board hearing, the Veteran argued that all his disorders on appeal, including his right knee disability, prevented him from working.  A claim for a total disability rating based on individual unemployability (TDIU) has been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The record does not reflect that any action has been taken on the Veteran's TDIU claim.  However, pursuant to Rice a claim for a TDIU is part of the increased evaluation claim currently before the Board and must be adjudicated as such.

The Board has considered the additional service personnel records and service dental records, which have been added to the claims folder since the last final rating decisions in December 2005 and March 2009.  In this regard, 38 C.F.R. § 3.156 (c) provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i).  

However, the newly-associated service personnel and dental records are not relevant to the claims for left knee disorder and depression as they do not address any complaints or treatment for left knee injury or depression.  Rather, these records demonstrate that the Veteran was administratively discharged based on a finding of recurrent bad behavior and unsuitableness for military service.  Moreover, the additional service personnel and dental records do not provide any new and material evidence regarding the Veteran's bilateral hearing loss as VA had already conceded in-service acoustic trauma based on military occupation as a jet engine mechanic.  The additional service personnel records only elaborate on his duties as a jet engine mechanic.  Accordingly, reconsideration of the Veteran's claims under 38 C.F.R. §3.156(c) is not warranted based upon these service personnel records.

The Veteran initially filed a claim for service connection for depression.  In the specific context of mental disorders, the United States Court of Appeals for Veterans Claims (the Court) has held that "when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled."  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  This case clarifies the appropriate posture for claims such as the Veteran's, where multiple mental disorders, and/or disparate diagnoses are involved.  Accordingly, the Board is expanding the issue on appeal at this time, as reflected on the title page of this decision, and will consider whether service connection may be awarded for an acquired psychiatric disorder, to include depression and bipolar, as instructed by the Court in Clemons.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In the decision below, the Board finds that new and material evidence has been received to reopen the previously denied claims for entitlement to service connection for left knee disorder and depression.  The underlying claims as well as the remaining claims on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a March 2009 rating decision, the RO denied the Veteran's claim for entitlement to service connection for depression, because the evidence of record failed to demonstrate the claimed disorder was incurred in or related to his period of service.  The Veteran was notified of this decision, but he did not appeal that decision. 

2.  The additional evidence associated with the claims folder subsequent to the RO's March 2009 rating decision relates to an unestablished fact (additional diagnosed psychiatric disorders as well as nexus medical evidence for secondary service connection) that is necessary to substantiate the claim, and raises a reasonable possibility of substantiating that claim.

3.  In a March 2009 rating decision, the RO denied the Veteran's claim for entitlement to service connection for a left knee disorder, because the evidence of record failed to demonstrate the claimed disorder was incurred in or related to his period of service.  The Veteran was notified of this decision, but he did not appeal that decision. 

4.  The additional evidence associated with the claims folder subsequent to the RO's March 2009 rating decision relates to an unestablished fact (testimony of in-service injury and continuity of pain) that is necessary to substantiate the claim, and raises a reasonable possibility of substantiating that claim.





CONCLUSIONS OF LAW

1.  The March 2009 rating decision which denied the Veteran's service connection claim for depression is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2012). 

2.  Since the 2009 rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for depression.  Therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

3.  The March 2009 rating decision which denied the Veteran's service connection claim for a left knee disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2012). 

5.  Since the 2009 rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for left knee disorder.  Therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminarily, the Board notes that the two claims described below on appeal are being reopened and are subject to additional development on remand.  Accordingly, the Board will not address whether VA has fulfilled its notification and assistance requirements, found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), as further action is being requested in this case.      

The Veteran seeks entitlement to service connection for depression and left knee disorders.  Implicit in these claims are the contention that new and material evidence which is sufficient to reopen previously disallowed claims of service connection for depression and left knee disorders have been received.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In general, VA rating decisions or Board decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.1100, 20.1103. Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of her claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The Court has recently stated that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513(1992).

Here, the RO denied the Veteran's claims for service connection for depression and left knee disorders in a 2009 rating decision, because the record failed to demonstrate that either current diagnosed disorder was incurred in or related to his period of service.  The Veteran was notified of the RO's denials in a March 2009 letter.  The Veteran did not appeal, and the RO's decision became final.  38 C.F.R. §§ 3.104, 20.1103.   

At the time of the March 2009 rating decision, the evidence of record included the Veteran's service treatment records, which showed complaints of depression and anxiety in service as well as three mental health clinic treatment sessions, but no complaints of any left knee problems.  The VA treatment records showed that the Veteran had current diagnosed bipolar disorder, polysubstance abuse, and mixed disorder as reaction to stress.  The Veteran also submitted a statement in support of his claims.  

The additional evidence received since the March 2009 rating decision includes VA treatment records that reflect an additional psychiatric diagnosis of major depressive disorder.  The record also now contains the Veteran's testimony from the July 2012 Board hearing, in which he reported that he injured his left knee while playing football during his period of service and has continued to experience left knee pain.  

During his hearing, the Veteran also raised new theories of entitlement for left knee disorder and depression based on secondary service connection.  He contends that his left knee disorder and depression have been aggravated by his service-connected right knee disability.  Pertinently, additional VA mental health treatment records noted that the Veteran's pain as an Axis III condition impacting his Axis I diagnoses.  While the Veteran's new theory of entitlement, based on secondary service connection, alone is not sufficient to reopen the claims, there is additional evidence of record that helps support a secondary theory of entitlement.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008) (holding that the mere fact that the Veteran has alleged different theories of entitlement does not obviate the need to have new and material evidence to reopen his claim.). 

These additional VA treatment records and the Veteran's testimony received since the RO's 2009 rating decision relate to an unestablished facts, and that are necessary to substantiate each of the claims.  Further, the additional records and testimony are neither cumulative nor redundant, and that they raise a reasonable possibility of substantiating the claims.  

Based on the foregoing, the Board finds that new and material evidence has been received that meets the requirements to reopen the claims.  On that basis, the claims for service connection for depression and left knee disorder are reopened.  38 C.F.R. § 3.156.

The Board notes in passing that although there may be of record new and material evidence sufficient to reopen the Veteran's depression and left knee disorder claims, this does not mean that the claims must be allowed based on such evidence.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.


ORDER

New and material evidence having been received, the previously denied claim for entitlement to service connection for depression, is reopened. 

New and material evidence having been received, the previously denied claim for entitlement to service connection for left knee disorder, is reopened. 


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

Social Security Administration Records 

During the July 2012 Board hearing, the Veteran reported that he had recently applied for disability benefits from the Social Security Administration (SSA), but he had been denied and he was currently appealing that denial.  The Veteran indicated that he sought SSA disability benefits, in part, because of the disabilities on appeal.  The record shows that an inquiry for SSA records was initiated, but it does not appear that such records have been received yet.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2); Hayes v. Brown, 9 Vet. App. 67 (1996).

VA treatment records 

The record contains a large portion of the Veteran's VA treatment records from 2001 to 2012; however, it is unclear if all the records from that time period have been associated with the claims folder.  In this regard, the Board notes that upon review of the VA treatment records, many of the records are not in chronologically order, and there appears to be missing gaps between numerical pages on the printouts.  For instance, in one section, the VA treatment records jump from listed page 178 to listed page 758.  These records should be reviewed to ensure that all available VA treatment records have been associated with the claims folder or paperless claims folder. 

Proper Notice 

The Veteran has not been adequately informed of the requirements needed to substantiate the claims on appeal on his new theory of secondary service connection.  Thus, upon remand, the Veteran also should be given appropriate VCAA notice, specifically to include notice of the requirements for establishing secondary service connection according to 38 C.F.R. § 3.310.

Petition to Reopen Bilateral Hearing Loss Claim

Although VA is not required to provide a medical examination or medical opinion until a claim is reopened, if a VA examination is provided, it must be adequate.  See 38 C.F.R. § 3.159(c).  Here, the Board finds that an October 2009 VA audiology examination is inadequate.  In this regard, the VA examiner noted that the Veteran's 1980 enlistment examination report revealed mild hearing loss at 6,000 Hertz in both ears, 35 decibels in the right and 25 decibels in the left, and the 1984 separation examination report also revealed mild hearing loss at 6,000 Hertz in both ears, 40 decibels in the right and 35 decibels in the left.  The examiner concluded that the Veteran's hearing loss pre-existed his period of service and there was no evidence of any standard threshold shift at his separation compared to his enlistment.  While the audiometric results show that the Veteran had some hearing loss at the time of his enlistment into service, the finds do not demonstrate that he had hearing loss disability at that time.  See 38 C.F.R. § 3.385.  There is no required clear and unmistakable evidence required to rebut the presumption of soundness upon service entrance for hearing loss disability.  See generally Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Accordingly, the question is not one of aggravation of a pre-existing hearing loss but incurrence of hearing loss during service.

On remand, a new VA medical opinion should be obtained that addresses whether the Veteran's current bilateral hearing loss was incurred in or otherwise related to his service period, to include in-service acoustic trauma. 


Psychiatric Disorder 

The Veteran should be afforded a new VA psychiatric examination in order to obtain a medical opinion on the nature and etiology of his claimed disorder, to include as proximately due to the pain associated with his service-connected right knee disability.  While the Veteran was previously afforded a VA psychiatric examination in February 2011, the examiner stated that an opinion on whether the Veteran's in-service complaints of depression and anxiety as well as assessment of situational adjustment reaction marked the onset of his current diagnosed disorder could not be provided without resorting to mere speculation.  The examiner noted that this medical conclusion was based on a review of the claims folder and the Veteran's reported history, but the examiner failed to identify what further information would be needed to render a definitive conclusion.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

Moreover, no medical opinion has been sought that addresses the Veteran's contention that his diagnosed psychiatric disorder is aggravated by the pain associated with his service-connected right knee disability.  

(The Board notes that the Veteran's claim for service connection for seizure disorder is inextricably intertwined with his psychiatric claim.  The Veteran has asserted, and the medical evidence suggests, that his seizure disorder is related to his medication (lithium) for his psychiatric disorder.  As such the seizure disorder claim cannot be reviewed while the pending claim for service connection for psychiatric disorder remains unresolved.)  

Residual of Head Injury (Claimed as Headaches) 

A supplemental VA medical opinion is needed to address the etiology of the Veteran's residual of a head injury, which he identifies as migraine headaches.  In the report of a February 2011 VA brain injury examination, the VA examiner concluded that the Veteran had tension headaches that were not related to his period of service, to include his in-service mild head injury.  The VA examiner did not discuss whether the Veteran's diagnosed migraine headache (shown in the VA treatment records) was incurred in or otherwise related to his period of service, to include his in-service mild head injury.  A supplemental VA medical opinion is needed to address the etiology of the Veteran's migraine headaches. 

Left Knee Disorder 

A VA examination is needed to determine the nature and etiology of the Veteran's claimed left knee disorder.  The Veteran has competently testified that he injured his left knee during his period of service at the same time he injured his right knee playing football and he has continued to experience left knee pain since then.  He also asserts that his left knee disorder is proximately caused or aggravated by his service-connected right knee disability.  To date, no medical opinion has been sought to address whether the Veteran has a left knee disorder that is etiologically related to his period of service, to include as secondary to his service-connected right knee disability. 

Lumbar Spine Disorder (and Secondary Neurologic Involvement)  

The Veteran should be afforded a new VA spine examination in order to obtain a medical opinion on the etiology of his lumbar spine disorder, to include as proximately caused or aggravated by his service-connected right knee disability.  While the Veteran was previously afforded a VA spine examination in January 2012, and an addendum medical opinion was sought in March 2012, the January 2012 opinion and March 2012 addendum contain inherently inconsistent findings. In his March 2012 addendum, the examiner noted he was mistaken in his previous January 2012 statement that the Veteran had several in-service lower back injuries and his later correction was that a review of the service treatment records reflected a single record of treatment for back problems.  The examiner's March 2012 statement, however, fails to account for the Veteran's reports of several back injuries that he sustained during his period of service, to include while he was playing football.  Given the inconsistency of the VA examiner's statements, the Board finds that both the 2012 medical opinions are inadequate and a new VA examination should be provided. 

Moreover, no medical opinion has been sought that addresses the Veteran's contention that his diagnosed lumbar spine disorder is caused or aggravated by his service-connected right knee disability.  

Also, in the new VA spine examination, the examiner should be instructed to determine whether the findings on clinical examination revealed evidence of radiculopathy in the left lower extremity.  During the July 2012 Board hearing, the Veteran testified that the symptomatology in his left leg was similar that symptomatology he experienced in his right leg due to radiculopathy. 

(The Board notes that the Veteran's claim for service connection for right radiculopathy is inextricably intertwined with his lumbar spine claim.  The right radiculopathy claim cannot be reviewed while the pending claim for service connection for lumbar spine remains unresolved.)  

Right Knee Disability 

During the July 2012 Board hearing, the Veteran asserted that his right knee disability has worsened since he was last examined by VA in February 2011.  The Veteran should be afforded a new VA examination to evaluate the severity of his right knee disability. 

TDIU 

The Board finds that the Veteran's claim for TDIU is impacted by the increased evaluation claim, therefore, is inextricably intertwined with the claim for increased evaluations for right knee disability.  The TDIU claim cannot be reviewed while the pending claims for increased rating remains unresolved.  As these issues are "inextricably intertwined," the TDIU claim needs to be remanded pending adjudication of the Veteran's increased evaluation claim. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. Send the Veteran and his representative VCAA-compliant notice explaining the requirements for establishing service connection for his claimed disorders on a secondary basis and his and VA respective duties. 

2. Request from Social Security Administration (SSA) copies of any decision(s) and all medical records underlying any such decision(s) submitted or obtained in support of any claim for disability benefits from SSA.  If records are unavailable, SSA must so indicate. If unsuccessful, the Veteran should be accorded the opportunity to furnish such records directly to SSA.  All records/responses received should be associated with the claims file. 

3. Ensure that the Veteran's pertinent VA treatment records from 2001 to the present have been associated with the Veteran's claims folder. 

4. Arrange for the Veteran's claims folder to be reviewed by an appropriate specialist in order to obtain a medical opinion on the nature and etiology of the Veteran's bilateral hearing loss.  The claims file must be made available to the examiner for review, and the medical opinion report must reflect that such review was accomplished.  

After reviewing the record, the examiner should address the following: is it at least as likely as not (i.e., probability of 50 percent) that any current hearing loss is etiologically related to the Veteran's active military service, to include conceded in-service noise exposure.  In doing so, the examiner should consider any shift in audiometric results during the Veteran's period of service. 

A detailed rationale should be provided for all opinions.  

5. Schedule the Veteran for a VA mental health examination with an appropriate specialist.  Request that the examiner review the claims file and note review of the claims file in the examination report. The examination report should include discussion of the Veteran's documented medical history and assertions. All appropriate tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report) and all clinical findings should be reported in detail.  The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached, in the report.

After a review of the record and based on the findings from clinical examination, the examiner should clearly identify any psychiatric diagnosis.  Then with respect to each such diagnosed disability, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that such disability was: a) caused by service, or 2) caused or aggravated by service-connected the service-connected right knee disorder.  

A detailed rationale should be provided for all opinions.  

6. Arrange for the Veteran's claims folder to be reviewed by an appropriate specialist in order to obtain a supplemental VA medical opinion on whether the Veteran's migraine headaches are etiologically related to his in-service head injury and to assess whether his reported headaches are otherwise related to service.

The VA examiner should be a neurologist or a physician with a background relevant to assessing residuals of head injuries.  The entire claims file must be made available to the examiner.  The examiner must note in the report that the evidence in the claims file has been reviewed. 

After reviewing the file, the VA examiner should render an opinion on whether it is at least as likely as not (50 percent or greater probability) that the Veteran has current migraine headaches as residuals of a head injury sustained during active service, or his migraine headaches are otherwise related to his period of service. 

A detailed rationale should be provided for all opinions.  

7.  Schedule the Veteran for a VA orthopedic examination, by an appropriate specialist, to determine the nature and etiology of his claimed left knee disorder and low back disorder and the symptoms and severity of the service-connected right knee disorder.  Request that the examiner review the claims file and note review of the claims file in the examination report.  The examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report) and all clinical findings should be reported in detail.  The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached, in the report.

After a review of the record and based on the findings from clinical examination, the examiner should identify any left knee disorder found on examination.  For any such diagnosed disorder, the examiner should offer an opinion, consistent with sound medical principles, as whether it is at least as likely as not (50 percent or greater probability) that such disorder is the result of injury or disease incurred or aggravated by the Veteran's service-connected right knee disability.

Also, the examiner should identify any lumbar spine and lower extremity disorders found on examination.  For any such diagnosed disorders, the examiner should offer an opinion, consistent with sound medical principles, as whether it is at least as likely as not (50 percent or greater probability) that such disorders are the result of injury or disease incurred or aggravated by the Veteran's service-connected right knee disability.  In doing so, the examiner should consider the Veteran's reports that he sustained several back injuries while he was playing football during his period of service.

Finally, the examiner should conduct range of motion testing of the right knee (including flexion and extension, expressed in degrees, with standard ranges provided for comparison purposes).   The examiner should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the right knee disability.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  The examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  If it is not feasible to express any functional impairment caused by pain, weakened movement, excess fatigability or incoordination, found in terms of additional range-of motion loss, the examiner should so state.

All opinions must be supported by a complete rationale in the examination report.

8. Thereafter, the RO/AMC should review the claims folder to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated. The RO/AMC should then readjudicate the service connection claims, increased rating claims on appeal, and the claim for TDIU, to include extraschedular considerations under 38 C.F.R. § 4.16(b).  If any benefit sought remains denied, the RO/AMC should issue an appropriate SSOC and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


